Exhibit 10.2

LIMITED LICENSE AGREEMENT

      This Limited License Agreement (the “Agreement”), dated as of October 31,
2000, between KPMG Consulting, Inc., a Delaware corporation, its subsidiaries,
successors and assigns (“Licensee”), and KPMG International (formerly KLYNVELD
PEAT MARWICK GOERDELER), a verein (association) organised and existing under the
laws of Switzerland, its predecessors, successors and assigns (“KPMG
International”), to become effective only if there is, and as of the date of, an
initial public offering of common stock of Licensee (the “Effective Date”).

      WITNESSETH:

      WHEREAS, the parties hereto recognise the following DEFINITIONS OF TERMS
used in the Agreement:

      COMPONENT LICENSE AGREEMENT means the agreement signed by the four
founding firms of KPMG International, KPMG International, Peat Marwick
International and Klynveld Main Goerdeler governing the ownership and use of the
component parts of the names “KPMG”, “KPMG International” and “Klynveld Peat
Marwick Goerdeler”, which came into effect on 1 April 1987.

      INTERNATIONAL BOARD means the International Board of KPMG International as
set forth in the Statutes of Association of KPMG International.

      INTERNATIONAL COUNCIL means the International Council of KPMG
International as set forth in the Statutes of Association of KPMG International.

      INTERNATIONAL HEADQUARTERS means the International Headquarters of KPMG
International situated in Amsterdam, The Netherlands as set forth in the
Statutes of Association of KPMG International.

      LICENSE AGREEMENT means the standard License Agreement between KPMG
International and a Member Firm for the purpose of controlling the use of the
Service Marks.

1



--------------------------------------------------------------------------------



      MEMBER FIRM means any national or regional professional services firm,
including all of its Subsidiaries as defined in the Agreement, which has been
admitted as a member firm of KPMG International by the International Council and
has signed the Statutes of Association of KPMG International (or a Signature
Addendum to such Statutes), a License Agreement and a Membership Agreement.
Every Member Firm shall be a full scope Member Firm —which means a Member Firm
which offers and has the capability to provide and deliver services to national
and international clients in all areas of KPMG International’s core services as
may be designated as core services from time to time by the International
Council, unless otherwise approved by the International Council. With the
specific approval of the International Council, a Member Firm or a Subsidiary as
defined herein may be a LIMITED SCOPE FIRM, which means a firm which offers and
has the capability to provide and deliver services to national and international
clients in one or more but not all areas of such core services.

      MEMBERSHIP AGREEMENT means the standard Membership Agreement between KPMG
International and a Member Firm for the purpose of defining the exclusive
relationship of the Member Firm and its Subsidiaries with KPMG International.

      OPERATING TERRITORIES means certain agreed-upon territories where Licensee
shall be permitted by the Agreement to utilise the KPMG name and logo and other
Service Marks, as more fully defined in Section 1d., below.

      SERVICE MARKS means the names and marks set out in Exhibit A hereto.

      STATUTES or KPMG STATUTES means the Statutes of Association of KPMG
International.

      SUBSIDIARY means any firm, division, practice, entity or operation which
is wholly or dominantly owned, and/or managed and controlled by a Member Firm,
and which therefore is not required to sign a separate License Agreement or
Membership Agreement.

      WHEREAS, KPMG International has the sole authority to license the names
“KPMG”, “KPMG International” and “Klynveld Peat Marwick Goerdeler” and the
Service Marks set forth in Exhibit A hereto; that is, marks and names which use
any one or more of the component names “KLYNVELD”, “PEAT”, “MARWICK” or
“GOERDELER”, alone or as initials (i.e., “KPMG”) or in combination with other
names or marks set forth in Exhibit A hereto (which names and marks are referred
to collectively as the “Service Marks”);

2



--------------------------------------------------------------------------------



      WHEREAS, Deutsche Treuhand-Gesellschaft Aktiengesellschaft,
Wirtschaftspruefungsgesellschaft (now KPMG Deutsche Treuhand-Gesellschaft AG),
KMG Klynveld Kraayenhof & Co. (now KPMG Holding N.V.), Peat Marwick Main & Co.
(now KPMG LLP), Peat Marwick McLintock (now KPMG), Klynveld Peat Marwick
Goerdeler (now KPMG International), Peat Marwick International, a partnership,
and Klynveld Main Goerdeler, an association, have entered into the Component
License Agreement, effective as of 1 April 1987;

      WHEREAS, Licensee wishes to utilise the KPMG name and logo and other
Service Marks owned and/or licensed by KPMG International in the Operating
Territories;

      WHEREAS, Licensee wishes to use the Service Marks in connection with the
providing and advertising of services in the field of management consulting
(including, without limitation, systems integration and integrated solutions
services), and on products related to such services (which trademark uses are
intended to be included within the definition of the Service Marks as used
herein) in the Operating Territories;

      WHEREAS, Licensee has been the subject of appropriate due diligence
procedures by KPMG International and/or Member Firms to determine its
suitability as a licensee;

      WHEREAS, KPMG International and Licensee wish to ensure the greatest
possible protection of the Service Marks and recognise that effective defense of
the Service Marks makes it desirable that the Service Marks be subject to
uniform policies of protection and quality standards;

      WHEREAS, Licensee recognises that the value and goodwill of the Service
Marks will be protected and enhanced by the Agreement; and

      WHEREAS, the parties recognise that Licensee is not, and does not become
by entering into the Agreement, a Member Firm, Limited Scope Firm or Subsidiary,
but is and remains an independent professional firm.

      NOW, THEREFORE, in consideration of the premises and of the mutual
covenants hereinafter set forth, the parties agree as follows:

3



--------------------------------------------------------------------------------



1. Grant of License

      a. Licensee acknowledges that KPMG International has the sole authority to
license to Licensee the use of the names “KPMG”, “KPMG International” and
“Klynveld Peat Marwick Goerdeler” and the Service Marks set forth in Exhibit A
hereto, and that this right to license derives exclusively from the KPMG
Statutes and the Component License Agreement. b. Upon the terms and conditions
hereinafter set forth, KPMG International hereby grants to Licensee, and
Licensee hereby accepts, the right, license and privilege to use the Service
Marks in connection with Licensee’s providing and advertising of services in the
field of management consulting (including, without limitation, systems
integration and integrated solutions services), and on products related to such
services, in, and only in, the Operating Territories. Such grant shall not be
exclusive to Licensee (except that KPMG International shall not make such a
grant to any other person, firm or entity in the Operating Territories, other
than a Member Firm in the Operating Territories); provided, however, that
Licensee shall have the exclusive, worldwide right to the name “KPMG Consulting,
Inc.” and “KPMG Consulting, Incorporated,” subject to the provisions of
Section 1(e). The grant of the license to use the Service Marks shall not
include any right of Licensee to enter into any sublicense agreements related to
the Service Marks without the express written consent of KPMG International,
except in the case of a subsidiary or other entity directly or indirectly
controlled by Licensee. In addition, Licensee shall only utilise the name “KPMG”
in immediate conjunction with “Consulting” or take other necessary steps in
order to ensure that Licensee does not represent that it is the same as or is
affiliated with KPMG LLP or KPMG International, or is governed by or affiliated
with KPMG LLP or KPMG International, including, but not limited to, in
Licensee’s advertisements, press releases, name plates or other publications.
KPMG International shall use its best efforts to cause each Member Firm that
uses the Service Marks to take all necessary steps to distinguish itself from
Licensee and avoid representing that it is the same firm as or is affiliated
with Licensee. c. The limited license hereby granted shall be effective as of
the Effective Date and shall continue for four (4) years unless earlier
terminated in accordance with the provisions of Section 4 below.

4



--------------------------------------------------------------------------------

      d. The limited license to use the Service Marks hereby granted shall only
apply to the Licensee’s Operating Territories. The Operating Territories shall
initially be comprised of those territories of Member Firms, Limited Scope Firms
and Subsidiaries whose consulting practices have joined or have been acquired by
Licensee as of or prior to the Effective Date. If Licensee from time to time
acquires consulting practices of other Member Firms, Limited Scope Firms or
Subsidiaries at later dates, the territories of those acquired consulting
practices shall at such dates become a part of the Operating Territories. e.
Licensee shall not compete, directly or indirectly, under any name, with any
Member Firm outside of the Licensee’s Operating Territories during the
Noncompetition Period without the express written consent of the subject Member
Firm(s). For the avoidance of doubt, if Licensee is providing consulting
services and products on a project primarily based in the Operating Territories
which it services, this paragraph shall not preclude Licensee from engaging any
person, firm or entity which is not a Member Firm to deliver such consulting
services and products for such portion of the services or products to be
provided on the project outside of the Operating Territories. The preceding
sentence shall not be used as a means to circumvent the purposes of this
paragraph. As used in this Agreement, “Noncompetition Period” means the period
which is the later of (i) December 31, 2001 and (ii) six (6) months following
the receipt of the termination notice by the Chief Executive Officer of KPMG
International as contemplated by Section 4(b) below; provided, however, that in
no event shall the Noncompetition Period extend beyond the fourth anniversary of
the Effective Date. f. Neither KPMG International (to the extent that it might
in the future be permitted by law to conduct operations) nor any of its Member
Firms shall compete, directly or indirectly, with Licensee in the Licensee’s
Operating Territories during the Noncompetition Period, without the express
written consent of Licensee. For the avoidance of doubt, this paragraph shall
not preclude KPMG International (to the extent that it might in the future be
permitted by law to conduct operations) or its Member Firms from engaging any
person, firm or entity which is not a Member Firm to deliver consulting services
and products in the Operating Territories, to the extent that such party is
providing consulting services and products on a project primarily based in their
respective exclusive territories outside of the Operating Territories, if such
project also includes services to be provided in the Operating Territories. The
preceding sentence shall not be used as a means to circumvent the purposes of
this paragraph.

5



--------------------------------------------------------------------------------

      g. The parties hereto acknowledge and agree that Licensee and the Member
Firms may refer work to one another and may enter into contractor/subcontractor
relationships, provided that the Licensee and the Member Firms shall have no
legal obligations to do so and that any such referrals or relationships shall be
determined on a case by case basis, subject to individual circumstances and
based on reasonable commercial terms. In no event shall any referral fees be
paid between the Licensee and any Member Firm. h. During the Noncompetition
Period, Licensee shall not solicit or hire any partners or employees of any
Member Firm, and no Member Firm shall, and KPMG International shall ensure that
no Member Firm shall, solicit or hire any employees of Licensee without the
express written consent of the current employer. i. Licensee, KPMG International
and the Member Firms shall maintain their respective rights to their respective
intellectual properties. The license or transfer of any intellectual property
between or among Licensee, KPMG International and the Member Firms will be
determined on a case by case basis, with the pricing and other terms to be
reflected in mutually negotiated contracts based upon reasonable commercial
terms.

2. Protection of Title and Registration

      a. Licensee agrees that it will not challenge the title or any rights of
KPMG International or any Member Firm, Limited Scope Firm, or Subsidiary in and
to the names “KPMG”, “KPMG International” and “Klynveld Peat Marwick Goerdeler”
and the Service Marks set forth in Exhibit A hereto, or make any claim or take
any action adverse to KPMG International’s or any Member Firm’s, Limited Scope
Firm’s, or Subsidiary’s rights therein, or challenge the validity of the
Agreement. b. Licensee agrees, both during and after the term of the Agreement,
to co-operate fully and in good faith with KPMG International and to execute
such documents as KPMG International reasonably requests for the purpose of
securing, preserving, defending, and protecting KPMG International’s rights in
and to the names “KPMG”, “KPMG International” and “Klynveld Peat Marwick
Goerdeler” and the Service Marks. c. Licensee shall promptly notify KPMG
International in writing of any infringement, imitation, passing off or use of
the Service Marks or any confusingly similar marks by any third party which
comes to its attention. KPMG International and Licensee shall

6



--------------------------------------------------------------------------------

        each have the right to bring a proceeding against any such third parties
to enforce their rights hereunder. d. International Headquarters shall obtain
and maintain registrations for the Service Marks used by Licensee. This
obligation shall apply to any and all Service Marks used by Licensee. Licensee
shall obtain and maintain registrations for its intellectual property, including
names or marks used in combination with, or variations on, the Service Marks. e.
If Licensee uses the Service Marks, Licensee shall use the name “KPMG” and the
Service Marks in accordance with the provisions of the KPMG Image System
regarding the legal and communicative name of License and the use of the letters
“KPMG” and the KPMG logo on its stationery and other documents.

3. Terms of Payment

    Licensee has paid to KPMG International the sum of US$10.00 and KPMG
International hereby acknowledges receipt thereof as full payment for this
limited license. The parties also acknowledge the mutual undertakings made
herein as consideration for the Agreement.

4. Term of the Agreement and Termination

      a. Unless earlier terminated pursuant to this Section 4, the term of the
Agreement shall be for four (4) years from the Effective Date. b. Licensee may
terminate the Agreement at any time by six months written notice to the Chief
Executive Officer of KPMG International, but in no event can the Licensee change
its name before June 30, 2001. The commencement of the period of notice shall be
the date of receipt by the Chief Executive Officer of such written notice. c.
The International Board may terminate the Agreement at any time if Licensee, in
the International Board’s reasonable, good faith judgment, has violated the
material terms and conditions of the Agreement; provided, however, that the
International Board may exercise this termination right only if it has delivered
to the Chief Executive Officer of Licensee a written notice and description of
such violation and such violation has not been cured during the ninety (90) day
period following such notice.

7



--------------------------------------------------------------------------------

      d. Upon the earlier to occur of (i) a Change in Control of Licensee or
(ii) the entry by Licensee into a definitive agreement for a Change in Control,
Licensee shall provide a written notice to the Chief Executive Officer of KPMG
International. Upon the receipt of such notice, KPMG International shall have
the right, exercisable for the thirty (30) day period following the receipt of
such notice, to terminate this Agreement if in the reasonable, good faith
judgment of the International Board the Change in Control of Licensee will have
a material detrimental effect on KPMG International and/or any Member Firm. If
KPMG International determines to terminate this Agreement, it shall provide a
reasonable transition period during which Licensee shall discontinue the use of
the Service Marks. KPMG International agrees that neither it nor any Member Firm
shall receive any consideration in exchange for waiving any termination right in
this Section 4(d). “Change in Control” means:

      (i) a sale or transfer to a non-affiliated third party of all or
substantially all of the assets of Licensee on a consolidated basis in any
transaction or series of related transactions; (ii) any merger, consolidation or
reorganisation to which Licensee is a party, except for a merger, consolidation
or reorganisation in which Licensee is the surviving corporation and, after
giving effect to such merger, consolidation or reorganisation, the holders of
Licensee’s outstanding equity (on a fully diluted basis) immediately prior to
the merger, consolidation or reorganisation will own in the aggregate
immediately following the merger, consolidation or reorganisation Licensee’s
outstanding equity (on a fully diluted basis) either (A) having the ordinary
voting power to elect a majority of the members of Licensee’s Board of Directors
to be elected by the holders of its common stock and any other class which votes
together with the common stock as a single class or (B) representing at least
50% of the equity value of Licensee as reasonably determined by the Board of
Directors; or (iii) any person other than KPMG LLP or its affiliates acquires
beneficial ownership of 50% or more of the outstanding equity of Licensee
generally entitled to vote on the election of directors.

      e. The Agreement shall terminate immediately in the event that:

8



--------------------------------------------------------------------------------

      (i) Licensee dissolves or discontinues its business as a going concern; or
(ii) A national government expropriates or nationalises all or substantially all
of the assets or business of Licensee.

      f. Upon termination of the Agreement:

      (i) All rights of Licensee to use the Service Marks granted under the
Agreement shall revert and inure to the benefit of KPMG International, subject
to a reasonable transition period in the case of a termination pursuant to
Section 4(d); (ii) Licensee’s right to continue using the Service Marks, or any
marks or names that are likely to cause confusion therewith, shall immediately
terminate, and neither Licensee nor any of its partners or shareholders or
employees nor any successor firm or entity shall use the Service Marks after the
date of termination, nor shall they register or use any names, terms or
trademarks constituting Service Marks, without the prior written consent of KPMG
International, in each case subject to a reasonable transition period in the
case of a termination pursuant to Section 4(d); and (iii) KPMG International may
take the necessary steps to cancel any record of Licensee as a licensee of the
Service Marks. Licensee hereby agrees to execute any documents which KPMG
International may reasonably require for that purpose.

      g. For the twelve (12) month period following a termination of this
Agreement, KPMG International shall not, and shall use its best efforts to cause
the Member Firms not to, use the name “KPMG Consulting” or similar variations in
any territory constituting part of the Operating Territories in effect at the
time of such termination. h. In the event of a termination of the Agreement by
KPMG International in accordance with the terms of this Agreement, Licensee
shall have no right to any compensation from KPMG International or any Member
Firms, Limited Scope Firms, or Subsidiaries.

9



--------------------------------------------------------------------------------

      i. Licensee shall have the right to immediately terminate this Agreement
in the event that KPMG International dissolves. The parties agree that, after
such dissolution, Licensee may only retain those name and service mark common
law rights, registrations, or applications therefor which do not derive from
grants received under the Agreement. The parties specifically agree that, in the
event of such dissolution, they shall be restored, as nearly as possible, to
their positions before execution of the Agreement. j. The agreements,
representations, covenants and obligations set forth in Sections l(e), l(f) and
l(h) shall survive the termination of this Agreement.

5. Applicable Law

    The relationship between the parties to the Agreement shall be governed by
the terms and conditions set forth herein. Except to the extent that the laws of
Switzerland mandatorily govern this Agreement, this Agreement shall be governed
and construed in accordance with the federal laws of the United States of
America and the laws of the State of New York; provided, however, that the
validity of the Service Marks in any jurisdiction shall be governed by the law
of the jurisdiction in which rights relating to the Service Marks are sought to
be exercised.

6. Validity

      a. The language of the Agreement and all documents, meetings and
proceedings relating thereto shall be English. b. No modifications, amendments
or supplements to the Agreement shall be effective for any purpose unless duly
recorded in writing and signed by authorised representatives of Licensee and
KPMG International or their successors or assigns. c. If any provision of the
Agreement should be invalid or inoperable, this shall not affect the validity of
the remaining provisions of the Agreement. The parties hereto shall in such
event use their best efforts to substitute for any invalid or inoperable
provision a valid or operable arrangement which achieves results as nearly
equivalent as possible to the invalid or inoperable provision.

7. Relationship of Parties

10



--------------------------------------------------------------------------------

      a. Nothing contained herein shall be construed to place the parties in the
relationship of agents, partners or joint venturers, and Licensee shall have no
power to obligate or bind KPMG International or any Member Firm, Limited Scope
Firm or Subsidiary in any manner whatsoever. b. No provision of the Agreement
shall be interpreted as having the effect of placing the management of Licensee
under the control of KPMG International or any Member Firm, Limited Scope Firm
or Subsidiary.

8. No Assignment or Mortgage

    The Agreement and all rights and duties hereunder are personal to Licensee
and shall not, without the written consent of KPMG International, be assigned,
mortgaged or otherwise encumbered by Licensee or by operation of law.

9. Limited Rights of Direct Action by Four Member Firms

    KPMG Deutsche Treuhand-Gesellschaft AG (Germany), KPMG SpA (Italy), KPMG
Holding NV (Netherlands), and KPMG (UK) (collectively, the “four Member Firms”)
hereby agree to be fully bound by the terms and conditions of Sections 1.f. and
1.h. above, and are subject to a direct action by the Licensee for any
violations thereof. Each of he four Member Firms (in addition to KPMG
International) is exclusively granted a direct right of action against the
Licensee solely with respect to any violations of Sections 1.e., 1.h. and 1.i.
above including, without limitation, on behalf of that Member Firm itself and
such other Member Firm(s) in which it holds an equity interest. Such direct
actions would be governed by Section 5 above and Section 10 below. In no event
shall more than one action be brought with regard to a given violation.

10. Enforcement

    Any controversy or claim arising out of or relating to this Agreement shall
be settled by arbitration pursuant to the Commercial Rules of the American
Arbitration Association and judgment on the award rendered by the arbitration
may be entered in any court in the United States having jurisdiction thereof.
The arbitration shall take place before a panel of three arbitrators, which
shall consist of one person selected by each of the two sides to the dispute and
the third person to be jointly selected by the two arbitrators previously
selected. The arbitration

11



--------------------------------------------------------------------------------

    proceeding shall be conducted in New York City, New York. The arbitration
panel shall have the authority to award any remedy or relief that a court of
competent jurisdiction could order or grant, including, without limitation, the
issuance of an injunction. However, either party may, without inconsistency with
this arbitration provision, apply to any court having jurisdiction hereof and
seek interim provisional injunctive or other equitable relief until the
arbitration award is rendered or the controversy is otherwise resolved. Except
as necessary in court proceedings to enforce this arbitration provision or an
award rendered hereunder, or to obtain interim relief, neither a party nor an
arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of both parties. The parties
acknowledge that this Agreement evidences a transaction involving interstate
commerce. Notwithstanding any choice of law provision included in this
Agreement, the United States Federal Arbitration Act shall govern the
interpretation and enforcement of this arbitration provision. Each of the
parties hereto irrevocably and unconditionally waives trial by jury in any legal
action or proceeding relating to the Agreement and any counter-claims therein.

12



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused the Agreement to be duly executed as
of the day and year first above written.

  KPMG CONSULTING, INC.   By: /s/ Randolph C. Blazer
Name:
Title:   KPMG INTERNATIONAL   By: /s/ Stephen G. Butler   
Name:
Title:

As to Section 9 only:



KPMG Deutsche Treuhand-Gesellschaft AG (Germany)

--------------------------------------------------------------------------------

KPMG SpA (Italy)

--------------------------------------------------------------------------------

KPMG Holding NV (Netherlands)

--------------------------------------------------------------------------------

KPMG (UK)

--------------------------------------------------------------------------------

13